ACCEPTED
                                                                                           12-15-00287
                                                                           TWELFTH COURT OF APPEALS
                                                                                         TYLER, TEXAS
                                                                                   12/3/2015 1:38:59 PM
                                                                                              Pam Estes
                                                                                                 CLERK


                         CAUSE NO. 12-15-00287-CV

                                IN THE                                 FILED IN
                                                                12th COURT OF APPEALS
                          COURT OF APPEALS                           TYLER, TEXAS
                       TWELFTH COURT OF APPEALS                 12/3/2015 1:38:59 PM
                             TYLER, TEXAS                              PAM ESTES
                                                                         Clerk

 HEALTH CARE SERVICE CORPORATION, AN UNINCORPORATED
DIVISION OF WHICH IS BLUE CROSS AND BLUE SHIELD OF TEXAS,
                                        Appellant,

                                        VS.

                       EAST TEXAS MEDICAL CENTER,
                                              Appellee

                               On Appeal from the
                               st
                          241 Judicial District Court of
                              Smith County, Texas
                     The Honorable Jack Skeen, Presiding Judge


               NOTICE OF APPEARANCE OF LEAD COUNSEL

TO THE HONORABLE TWELFTH COURT OF APPEALS:

        East Texas Medical Center, appellee, files this notice of appearance of lead

counsel to advise the court and opposing counsel that Deborah Race, State Bar Card

No. 16448700, Ireland, Carroll & Kelley, P.C., 6101 South Broadway Avenue, Suite

500, Tyler, Texas 75711, (903) 561-1600, (903) 581-1071 (facsimile),

drace@icklaw.com (e-mail), is appearing as lead counsel for East Texas Medical

Center in the above matter. All other counsel of record will remain on this cause as

well.
Date: December 3, 2015                Respectfully submitted,


                                      BY: /s/ Deborah Race
                                      Deborah Race
                                      State Bar No. 16448700
                                      Otis W. Carroll, Jr.
                                      State Bar No. 03895700
                                      IRELAND, CARROLL & KELLEY, P.C.
                                      6101 S. Broadway, Suite 500
                                      Tyler, Texas 75703
                                      (903) 561-1600
                                      (903) 581-1071 (fax)
                                      drace@icklaw.com


                         CERTIFICATE OF SERVICE

        The undersigned hereby certifies that all counsel of record who are deemed

to have consented to electronic service are being served with a copy of this

document via the Court=s CM/ECF system.       Any other counsel of record will be

served by facsimile transmission and/or first class mail this 3rd day of December,

2015.



                                             /s/ Deborah Race
                                             Deborah Race




                                         2